Title: [From Thomas Jefferson to Benjamin Harrison, 16? November 1780]
From: Jefferson, Thomas
To: Harrison, Benjamin


[Richmond, 16? Nov. 1780. JHD, Oct. 1780, 1827 edn., p. 19 (16 Nov.): “The Speaker laid before the House a letter from the Governor,  enclosing a return of the present state of the navy, and stating additional matter for the consideration of the General Assembly; and the same were read. Ordered, That the Governor’s letter do lie on the table. Ordered, That the return of the state of the navy, be referred to the committee appointed to prepare a plan of defence for the eastern frontier.” Neither letter nor enclosure has been located.]
